Cag

Pp 2:18-cv-06081-JAK-SK Document 245 Filed 10/31/19 Page 1of7 Page ID #:2892

as Lally (SBN 198555)
alally sidley.com
Ellyce' “Cooper (SBN 204453)
ecoo sidley.com
SID EN AUSTIN LLP
1999 Avenue of the Stars, 17th Floor
Los Angeles, CA 90067
Telephave: +1 310 595-9500
Facsimile: +1 310 595-9501

Mark Rosenbaum (SBN shin
mrosenbaum@publiccounsel.org

Judy London (SBN 149431)
jlondon@publiccounsel.org
Talia Inlender (SBN 253796)
tinlender@publiccounsel.org
Alisa Hartz (SBN 285141)
ahartz@publiccounsel.org
Lucero Chavez (SBN 273531)
Ichavez@publiccounsel.org

PUBLIC COUNSEL

610 S. Ardmore Avenue

Los Angeles, CA 90005
Telephone: +1 213 385-2977
Facsimile: +1 213 385-9089

Attorneys {2 r Plaintiffs
Additional Counsel on next page

Ms. J.P., et al.,
Plaintiffs,
V.
WILLIAM P. BARR, et al.,
Defendants.

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. 2:18-cv-06081-JAK-SK
Assigned to the Hon. John A. Kronstadt

DECLARATION OF KENNETH
BERRICK IN SUPPORT OF
PLAINTIFF’S POSITION IN JOINT
aie FILED ON OCTOBER

 

 

DECLARATION OF KENNETH BERRICK

 
Case

tN

lao

oOo oOo sD NN

 

 

cone Dee ps*

cphi sidley.com
Tennif PS ORR
jennifer.clark@sidley.com
SIDLEY AUSTIN LLP

1501 K Street, N.W.
Washington, D.C. 20005
Telephone: +1 202 736-8000
Facsimile: +1 202 736-8711

Michael Andolina*
mandolina@sidley.com
Timothy Payne*
t ayne(Osid ey.com
Kfee@ ‘Sie
ee(Msidley.com
Daniel Craig®
dcraig(@sidley.com
SIDL AUSTIN LLP
One Sie Dearborn
Chicago, IL 60603
Telephone: +1 312 853-7000
Facsimile: +1 312 853-7036

Sean A. Commons (SBN 217603)
scommons@sidley.com
Bridget S. Johnsen (SBN 210778)
bjohnsen@sidley.com

DLEY AUSTIN LLP
555 West Fifth Street
Los Angeles, CA 90013
Telephone: +1 213 896-6000
Facsimile: +1 213 896-6600

* Admitted pro hac vice

P 2:18-cv-06081-JAK-SK Document 245 Filed 10/31/19 Page 2of7 Page ID #:2893

Mark E. Haddad (SBN 205945)
markhadd@usc.edu

Part-time Lecturer in Law

USC Gould School of Law**
University of Southern California
699 Exposition Blvd.

Los Angeles, CA 90089
Telephone: +1 213 675-5957

Luis Cortes Romero (SBN 310852)
lcortes@ia-lc.com

Alma L. pane (SBN 257676)
adavid@ia-lc.com

IMMI NT ADVOCACY &
LITIGATION CENTER, PLLC

19309 68th Avenue South, Suite R-102
Kent, WA 98032

Telephone: +1 253 872-4730
Facsimile: +1 253 237-1591

** Institution listed for identification purposes only

 

2

DECLARATION OF KENNETH BERRICK

 
Cadh 2:18-cv-06081-JAK-SK Document 245 Filed 10/31/19 Page 3of7 Page ID #:2894

l DECLARATION OF KENNETH BERRICK

3 || Preliminary Statements

4 Ls I, Kenneth Berrick, have been retained by counsel for Plaintiffs as an

6
:
8 ||2018. Dkt. No. 1-2.
9
0

5 || expert in connection with the above-captioned litigation. My professional background,
experience, and publications are detailed in my curriculum vitae, which was previously

submitted in connection with my previous declaration in this matter, signed on July 8,

2. In preparing this declaration, I have relied on my years of experience in

this field, as set out in my curriculum vitae, and on the materials listed therein. The

11 ||materials I have relied upon in preparing this declaration are the same types of materials

13 || subject.

2 ||that experts in my field of study regularly rely upon when forming opinions on the

14 3. I am not being compensated for the time devoted to providing expert

16 ||depend on any compensation.

15 || advice or preparing declarations. The opinions I express, or testimony I provide, do not

7 4, If our further testimony would be of benefit to the court, I would be

18 ||available by telephone or in person to participate in the status conference on this matter.

19 ||Separated Families Continue to Suffer Severe and Ongoing Trauma

20 a My organization, Seneca Family of Agencies, currently serves parents and

21 ||children who were separated by the Government’s Family Separation Policy. Seneca

22 ||has direct experience delivering mental health services through funding from federal,

23 || state, and county governments. I have firsthand knowledge that the parents and children

24 |lwho are our clients continue to suffer severe trauma as a result of their detention and

25 ||separation. The harms of detention and separation are ongoing for these families, and

26 ||our organization continues to provide them with the trauma-informed mental health

27 ||services that they need.

 

 

 

3

 

DECLARATION OF KENNETH BERRICK

 
Cas

eo YK A BR HH LP

So 6

(i

 

P 2:18-cv-06081-JAK-SK Document 245 Filed 10/31/19 Page 4of7 Page ID #:2895

6. The trauma suffered by separated parents and children should come as no
surprise to the government. Federal officials have specifically acknowledged the trauma
inflicted on families by the Family Separation Policy. For example, Commander
Jonathan White of the U.S. Public Health Service testified to Congress in February of
2019 that “Separating children poses significant risk of traumatic psychological injury
to the child,” and that he never “would ever have supported such a policy.”!

Plan for the Provision of Mental Health Evaluation and Services to Address
Trauma of Familial Separation

7. In my expert opinion, every parent and child who were separated as a result
of the government’s family separation policy should have the opportunity to be assessed
for trauma and, if necessary, provided services. Over the past few months, my
organization, Seneca Family of Agencies, has developed a detailed outreach and referral
coordination plan that, with the appropriate funding, could be immediately implemented
to locate Ms. JP Class Members and connect them with free and low-cost trauma
screening and services. A description of that plan, which our organization stands ready
to carry out with the appropriate funding, follows.

8. The kind of solutions we propose are best carried out by deeply rooted
organizations who specialize in family search, the psychological impact of trauma, and
family engagement. In my experience, and in this type of work, it is typically difficult
to be successful when partnering with agencies with whom there can be significant
distrust. In light of the trauma that class members have already suffered, it is critical
that any outreach to this population be conducted in a trauma-informed and culturally
appropriate manner. For this reason, such outreach must be conducted by individuals
not associated with the government, whom class members are likely to associate with
the trauma they experienced and who may be perceived as threatening or intimidating,
making it far less likely that class members would be open to seeking assessments for

the mental health issues.

 

' Collen Long, Official who oversaw migrant kids: Separation causes trauma, AP News, available at
https://www.apnews.com/9959 1 d8bc3b043e2af6fa9207e328ae6

4

DECLARATION OF KENNETH BERRICK

 

 
Cad

No

WN ty

oO fo NN DD

(

 

P 2:18-cv-06081-JAK-SK Document 245 Filed 10/31/19 Page 5of7 Page ID #:2896

9. Additionally, any outreach must be conducted in a culturally responsive
manner. This means engaging class members in their native language or a language they
speak fluently, and it means addressing culturally specific barriers to seeking mental
health supports including the stigma of mental illness.

10. I understand and believe that class members are located around the
country. Therefore, in order to set up an outreach network, after obtaining the class list,
an IT specialist will process information to produce an initial mapping of class members
based on last known contact information. An outreach coordinator will then use
mapping to establish relationships with localized organizations that can provide support
outreach in their geographic area. The IT specialist will manage class member data to
evaluate class members’ language access based on country of origin. They will also
manage the outreach team’s data to assign outreach workers based on location and
language capabilities.

11. It is my assumption that a class list in defendants’ possession may not
contain accurate information about class members’ current location. For instance, the
government may have recorded a refugee resettlement agency as the initial address, but
the class member may have subsequently been resettled at a different location. To
locate class members, outreach workers can use family tracing techniques, a
methodology that my agency uses on a regular basis to locate family members for the
youth we serve. In this context, outreach workers will start with the information
provided in the class list and then use social media, connections to resettlement
organizations and immigration advocacy organizations, and additional family tracing
techniques in order to locate class members. They will update the contact information
list as new information is identified.

12. A social worker will compile training material on psychoeducation,
boundaries and other best practices and train outreach workers to talk to class members
about available services. One licensed social worker will supervise 15 outreach

coordinators.

 

5

 

DECLARATION OF KENNETH BERRICK

 
Cag

bo

& Ww

a

q

 

 

P 2:18-cv-06081-JAK-SK Document 245 Filed 10/31/19 Page 6of7 Page ID #:2897

13. Once contact information has been updated, outreach workers will be
matched to areas with the mapping tool and will engage in initial outreach with class
members. The outreach worker will confirm preferred contact information with class
members in a language that they understand, provide information about available
mental health services utilizing prepared scripts, answer questions, address concerns,
and determine whether the class members are interested in accessing the available
mental health services. Once a class member has expressed interest in receiving an
assessment for trauma, we will use a checklist to determine the appointment needs of
each individual, including if they are seeking individual (parent and/or child) or family
therapy, whether they have transportation and childcare available, their ability to pay,
and preferred timing/availability to receive services. All these things must be done with
understanding and sensitivity to culture.

14. There are numerous types of health care facilities that may be able to
provide free and low-cost mental health evaluations and services to class members.
Such facilities include the system of Federally Qualified Health Centers (FQHC) and
clinics that are part of the federal Department of Health and Human Services’ National
Child Traumatic Stress Initiative (NCTSI), which awards grants to local clinics to
provide trauma services to youth.

15. Following the outreach and determination of needs, outreach coordinators
will identify nearest available service providers for each class member. They will then
contact available service providers to confirm the availability of appointments meeting
the criteria provided above based on appointment needs.

16. A referral coordinator will then provide information to the class member
regarding available options and help determine which service provider best suits their
needs. The coordinator will then help class member coordinate logistics to attend their
appointment, ensure language needs are met, coordinate transportation, discuss options

for childcare, complete clinic intake paperwork, and other necessary steps.

 

6

 

DECLARATION OF KENNETH BERRICK

 

 
Cag

q

 

Pp 2:18-cv-06081-JAK-SK Document 245 Filed 10/31/19 Page 7of7 Page ID #:2898

Effectiveness of the Program Detailed Above

17. In order to design such a system, I spoke with a number of colleagues in
leadership positions in child and family serving organizations as well as the Alliance
for Strong Families and Communities. | have also engaged in lengthy discussions with
members of Seneca’s internal team.

18. The longer families go without being assessed for trauma, the more
devastating and long-lasting the effects of that trauma may be on themselves and on

their children.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.
Executed on October 30, 2019, in Oakland, California.

 

Kenneth Berrick

 

7

DECLARATION OF KENNETH BERRICK

 

 

 
